          Case 3:20-cv-05671-JD Document 131 Filed 03/23/21 Page 1 of 3



 1   BENJAMIN G. BRADSHAW (S.B. # 189925)
     bbradshaw@omm.com
 2   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 3   Washington, DC 20006
     Telephone:    (202) 383-5300
 4   Facsimile:    (202) 383-5414
 5   Attorney for Defendants.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO
11
     EPIC GAMES, INC., a Maryland              Case No. 3:20-cv-05671-JD
12   Corporation,
                                               NOTICE OF APPEARANCE OF
13        Plaintiff,                           BENJAMIN G. BRADSHAW

14   v.                                        The Honorable James Donato

15   GOOGLE LLC; GOOGLE IRELAND
     LIMITED; GOOGLE COMMERCE
16   LIMITED; GOOGLE ASIA PACIFIC
     PTE. LTD.; and GOOGLE PAYMENT
17   CORP.,

18   Defendants.

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 131 Filed 03/23/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that attorney Benjamin G. Bradshaw of the law firm of
 2   O’Melveny & Myers LLP, located at 1625 Eye Street, NW, Washington, DC 20006, hereby
 3   appears as an attorney of record on behalf of Defendants Google LLC, Google Ireland Limited,
 4   Google Commerce Limited, Google Asia Pacific Pte. Ltd., and Google Payment Corp. in the
 5   above-captioned action, and requests that all court documents in connection with this action be
 6   served upon him at the e-mail address listed above.
 7          Dated: March 23, 2021                     BENJAMIN G. BRADSHAW
                                                      O’MELVENY & MYERS LLP
 8

 9
                                                      By: /s/ Benjamin G. Bradshaw
10                                                       Benjamin G. Bradshaw
                                                         O’MELVENY & MYERS LLP
11                                                       1625 Eye Street, NW
                                                         Washington, DC 20006
12                                                       Telephone: (202) 383-5300
13                                                    Attorney for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
                                                                 -2-
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 131 Filed 03/23/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2                I hereby certify that on March 23, 2021, I caused the foregoing to be filed
 3   electronically with the Clerk of the Court using the ECF system which will send notification to all
 4
     attorneys of record registered for electronic filing.
 5

 6

 7
                                                    /s/ Benjamin G. Bradshaw
 8                                                  Benjamin G. Bradshaw
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
